        Case 1:21-cv-00062-MAB Document 23           Filed 06/09/21    Page 1 of 4




             UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Chief Judge Mark A. Barnett

                                            )
 Optima Steel International LLC,            )
                                            )
        Plaintiff,                          )               Court No. 21-00062
                                            )
        v.                                                Confidential Information
                                            )
                                                          Contained in Appendix
 United States,                             )
                                            )
        Defendant.                          )
                                            )


  UNOPPOSED MOTION TO ACCEPT PROPOSED AMENDED COMPLAINT

       Pursuant to Rule 15(a)(2) of the Rules of the Court of International Trade and

Administrative Order 02-01, Plaintiff, Optima Steel International LLC (“Optima”)

respectfully requests that the Court accept as filed the proposed Amended Complaints at

ECF Nos. 20 and 21. Pursuant to Rule 7(f), counsel for Optima sought the consent of

counsel for Defendant. On June 8, 2021, Defendant’s counsel responded by email and

declined to consent, asking that the Defendant’s position be indicated as “deferring to the

court’s discretion.”

       With respect to Paragraph 4(d)(i) of Administrative Order 02-01 and the practice

comment regarding the procedures for amending pleadings, Optima has appended a list

of each amendment and a redline version of those amendments including that added

exhibits. Due to the voluminous nature of the complaint, and in the interest of avoiding

cluttering the docket, we refer the proposed amended complaint docketed as ECF Nos. 20
        Case 1:21-cv-00062-MAB Document 23             Filed 06/09/21    Page 2 of 4




and 21 regarding Paragraph 4(d)(i)(2) of Administrative Order 02-01 which directs the

moving party to file the complete amended document.

       Rule 15(a)(2) states that:

       “a party may amend its pleading only with the opposing party’s written consent or
       the court’s leave. The court should freely give leave when justice so requires.”

The instant amendment is warranted under these rules because it corrects certain

inadvertent wrong statements set forth in the original Complaint, and in so doing will

clarify a key jurisdictional issue about which the Defendant has expressed concern.

Specifically, the Amended Complaint details that the protest at issue in this appeal was

actually denied on October 16, 2020 (rather than April 2020) and thus the summons filed

in this action was timely. The Amended Complaint sets for specific facts and references

Defendant’s own documents that, taken together, make clear that the Customs and Border

Protection (“CBP”) actually denied the protest at issue in October 2020.

       It is the understanding of undersigned counsel that Defendant sought a lengthy

extension of time to file its answer on the basis that it required additional time to consider

the issue of when the protest at issue was actually denied that, according to Defendant

potentially raised jurisdictional concerns.   Optima submits that the amendments to the

complaint will clarify the facts surrounding Defendant’s jurisdictional concern, aid in the

speedy resolution of this matter, and obviate the need for any additional extensions of

time for the government to respond.

       We recognize that the evidence being provided with the Amended Complaint

could be placed before the Court through discovery or a subsequent amendment to the


                                              -2-
        Case 1:21-cv-00062-MAB Document 23            Filed 06/09/21    Page 3 of 4




complaint as a matter of course but one of Optima’s core points in this case is that CBP

appears to have made a simple mistake. Drawing out this litigation will not alter that

substantive point and will delay the resolution of this matter, increase the time Optima is

without its rightful refunds, and generally contribute to the backlog at the Court.

       In addition, Optima will have an opportunity to file an amended complaint as a

matter of course pursuant Rule 15(a)(1)(B) when Defendant files its answers or one of the

other types of motions identified in that rule. As a result, accepting this amendment now

will only bring forward a procedural opportunity that Optima already has and will

support Optima’s efforts to proceed to the merits expeditiously.


       Optima further notes that accepting this filing now need not further delay the filing

of Defendants responsive pleading. Under Rule 15(3), responsive pleadings to amended

complaints “will be made within the time remaining to respond to the original pleading or

within 14 days after service of the amended pleading, whichever is later” unless the court

order otherwise. Defendant’s answer is currently due on July 2, 2021. As a result, the

Court need not disturb its already established deadline if it grants leave for the proposed

amended complaint to be filed.




                                            -3-
       Case 1:21-cv-00062-MAB Document 23            Filed 06/09/21    Page 4 of 4




      For these reasons, we respectfully request that the Court give leave to file the

amended complaint and enter the attached proposed order.


                                           Respectfully submitted,

                                           /s/Daniel L. Porter
                                           Daniel L. Porter

                                           Curtis, Mallet-Prevost, Colt & Mosle LLP
                                           1717 Pennsylvania Ave, NW
                                           Washington, DC 20002
                                           (202) 452-7340
                                           dporter@curtis.com
 June 9, 2021




                                           -4-
